468 S.E.2d 774 (1996)
Marlene R. GRIMSLEY and Denny A. Grimsley
v.
Leroy Jerome NELSON
(unnamed party, Travelers Indemnity Company, appealed).
No. 35A95.
Supreme Court of North Carolina.
March 26, 1996.
Beth M. Bryant, Wilmington, for Travelers, an unnamed party.
David A. Stoller, Andrew D. Jones, New Bern, for Nelson.
Gary S. Parsons, John M. Kirby, Kenyann G. Brown, Raleigh, Albeon G. Anderson, Rocky Mount, for Grimsley, et al.
Prior report: 342 N.C. 542, 467 S.E.2d 92.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th day of March 1996."